UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
CLYDE FEASTER, JR., a/k/a Mike                  No. 00-4829
Davis, a/k/a Timothy Banks, a/k/a
Donnie Smith,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4332
CLYDE FEASTER, JR.,
              Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the Western District of Virginia, at Danville.
                 Norman K. Moon, District Judge.
                       (CR-00-3, CR-01-2)

                       Argued: April 5, 2002

                      Decided: August 22, 2002

                Before GREGORY, Circuit Judge,
             HAMILTON, Senior Circuit Judge, and
      Gerald Bruce LEE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Affirmed by unpublished per curium opinion.
2                      UNITED STATES v. FEASTER
                              COUNSEL

ARGUED: Randy Virlin Cargill, MAGEE, FOSTER, GOLDSTEIN
& SAYERS, P.C., Roanoke, Virginia, for Appellants. Joseph William
Hooge Mott, Assistant United States Attorney, Roanoke, Virginia, for
Appellee. ON BRIEF: James R. Cromwell, VOGEL & CROM-
WELL, Roanoke, Virginia, for Appellant Henry. John L. Brownlee,
United States Attorney, Roanoke, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant Clyde Feaster, Jr. ("Feaster") pled guilty to various
offenses arising from a check fraud conspiracy directed under his
helm. The district court imposed an eighty month sentence. Feaster’s
appeal of the district court sentence presents two questions dealing
with the application of the United States Sentencing Guidelines. The
first issue presented is whether Feaster "used" a minor in the check
fraud conspiracy qualifying him for a two-level Role in the Offense
enhancement under Section 3B1.4 of the United States Sentencing
Guidelines. The second question before the Court is whether the dis-
trict court properly determined that the loss attributable to Feaster’s
offenses exceeded $500,000. In addition, Feaster has appealed the
revocation of his supervised release from an earlier federal conviction
in the wake of the aforementioned convictions arguing that the revo-
cation violates the Double Jeopardy Clause of the Constitution.

   Having consolidated Feaster’s appeals, we affirm for the reasons
set forth below. The Court finds that acting in his capacity as the ring-
leader of the charged conspiracy, Feaster affirmatively used a minor
in the charged offense by directing the minor’s role in the conspiracy
and providing the minor with the tools necessary to perpetrate the var-
                      UNITED STATES v. FEASTER                        3
ious frauds involved in Feaster’s scheme. Because Feaster affirma-
tively involved the minor at issue in his conspiracy, was fully aware
of the minor’s criminal conduct and actively encouraged the minor’s
participation, Feaster is liable for the sentencing enhancement under
Section 3B1.4 of the United States Sentencing Guidelines for the use
of a minor in the charged offenses. In addition, the Court finds that
the district court properly determined the amount of loss attributable
to Feaster by aggregating the estimated losses derived from accounts
linked to fellow conspirators. Finally, the Court finds Feaster’s Dou-
ble Jeopardy claim without merit.

                                   I.

   Beginning around August 1998, Clyde Feaster, Jr. started a con-
spiracy to defraud banks and various businesses by uttering counter-
feit checks. (J.A. 293). Feaster and his girlfriend Melissa Hairston
recruited dozens of individuals to assist them in this endeavor that
was comprised of two schemes. The first scheme involved opening
bank accounts with nominal deposits using false identification docu-
ments. Feaster received blank birth certificates and social security
cards from a contact in New York, which he then distributed to his
recruits to obtain fake driver’s licenses from the North Carolina or the
Virginia Department of Motor Vehicles. (J.A. 75-76). After obtaining
bank accounts with the fake IDs, the co-conspirators were directed by
Feaster to write bad checks for goods at various stores in the Danville,
Virginia area. (J.A. 75-76). Those items would then be turned over to
Feaster, who would hand them over to a fence for cash. (J.A. 79).

   The other scheme led by Feaster involved counterfeit payroll
checks. Counterfeiters based in New York would produce fake pay-
roll checks modeled after real payroll checks from legitimate busi-
nesses in the Danville area. (J.A. 76). Feaster provided the recruited
individuals with the fraudulent payroll checks and the co-conspirators
would then use the fake IDs described above to cash the checks or
purchase items with the checks. (J.A. 77-78). The individuals would
hand over the cash or merchandise to Feaster. As part of the incentive
for participating in both schemes, Feaster would pay a percentage of
the "cut" to the recruits, as well as allow them to use some of the
checks for their own personal use. (J.A. 79, 293-294).
4                     UNITED STATES v. FEASTER
   On July 28, 2000, Feaster pled guilty to various charges arising
from his participation in these schemes. Feaster pled guilty to conspir-
acy, and substantive counts of bank fraud in violation of 18 U.S.C.
§ 1344, mail fraud in violation of 18 U.S.C. § 1341, possession of
false documents in violation of 18 U.S.C. § 1026(a)(6), and money
laundering in violation of 18 U.S.C. § 1956(a)(1)(B)(i). After plead-
ing guilty, the probation officer submitted a pre-sentence report rec-
ommending that the judge impose a two-point Role in the Offense
enhancement for use of a minor in connection with the charged
offenses under Section 3B1.4 of the United States Sentencing Guide-
lines (2001) ("U.S.S.G."). The report also recommended that the
amount of loss attributed against Feaster be found to be in excess of
$500,000.

   Feaster objected to both recommendations at his sentencing before
the district court. First, Feaster challenged the two-point enhancement
for use of a minor in connection with the charged offenses. At the
hearing, Inspector David McKinney testified that during his investiga-
tion of the conspiracy he identified an individual named LaMark
Moore as a co-conspirator who used fake IDs to cash the counterfeit
payroll checks in the fall of 1999. (J.A. 149, 209). McKinney testified
that he believed Moore to have been seventeen at the time because he
was later charged in state court, convicted and given a sentence as a
juvenile. (J.A. 209). Moore had been approached by his girlfriend to
become involved in the conspiracy. (J.A. 209). Brent Henry, another
conspirator, eventually recruited Moore. (J.A. 33, 209). McKinney
further testified that Moore understood Feaster to be the ringleader.
(J.A. 210). Moore would occasionally go out to eat with Feaster. (J.A.
210, 212). Moore indicated that Feaster was the source of the fake
identification documents. (J.A. 210). Feaster also would provide the
list of items to purchase to Henry, who would then provide the list to
Moore. (J.A. 210-211). After cashing the counterfeit checks, Moore
would purchase the items listed. (J.A. 210-211). The goods would
then go back to Feaster or the fence and Moore would occasionally
accompany their delivery to a storage unit in Danville. (J.A. 211).
Similarly, Feaster would provide Henry with the counterfeit payroll
checks and Henry would provide them to Moore. (J.A. 211-12).

   McKinney also testified that Moore never stated that Feaster had
recruited him or asked Henry or anyone else to recruit Moore. (J.A.
                       UNITED STATES v. FEASTER                        5
213-14). Further, there was no evidence that Feaster knew Moore’s
age. (J.A. 214). Although Moore did not appear to be a minor to
McKinney, he considered him to appear young. (J.A. 148). McKinney
recounted an incident where Moore indicated that he could not cash
a fake check because the clerk did not think he was 24, the age on the
fake ID. (J.A. 148).

   Based on this record, the district court found that Feaster had used
a minor in connection with the charged offenses under Section 3B1.4.
(J.A. 220-21). Specifically, the trial court found that

    [when] you hire people, you get involved, you know, you
    start a criminal enterprise, you deal with people at your
    peril. And you take these young people out and maybe you
    have to card them like, you know, the 7-eleven to sell them
    beer or cigarettes. But I think this law is to encourage people
    who engage in criminal activity to be careful about what
    they’re doing and who they deal with, particularly when
    you’re dealing with young people.

(J.A. 221). Applying the two-point offense level enhancement for
using a minor to commit a crime, the district court imposed an eighty
month sentence.

   Feaster also challenged the total loss attributable to his offenses.
Specifically, Feaster objected to the probation officer’s finding that
the loss exceeded $500,000. (J.A. 179). Inspector McKinney testified
that the fraudulent checks used by the conspirators to purchase items
totaled $432,878.34. (J.A. 185). Inspector McKinney calculated this
sum by aggregating the face amounts of the checks negotiated by the
conspirators. (J.A. 182-84). As to the counterfeit payroll checks,
Inspector McKinney testified that the checks that were reported and
compiled totaled $110,663.55. (J.A. 187). Based on this evidence, the
district court found that the total loss attributable to Feaster was more
than $500,000. (J.A. 208).

  Shortly after the sentencing hearing, the district court conducted a
suspended sentence revocation hearing. Apparently, Feaster was still
on supervised release from the commission of a crime in the Eastern
District of New York at the time he committed the instant offenses.
6                      UNITED STATES v. FEASTER
(J.A. 17). Based on the evidence presented at the hearing, the district
court imposed a fourteen-month custodial sentence. (J.A. 27). Feaster
timely appealed both decisions.

                                   II.

   Feaster’s primary contention is that the district court erred in hold-
ing that he used a minor in connection with the offenses charged
under Section 3B1.4 of the Sentencing Guidelines. Because the fac-
tual findings of the district court concerning Feaster’s use of a minor
are largely uncontested, we review the district court’s application of
Section 3B1.4 de novo. United States v. Daughtrey, 874 F.2d 213,
217 (4th Cir. 1989) (interpretation of Guidelines reviewed de novo);
United States v. McClain, 252 F.3d 1279, 1284 (11th Cir. 2001)
(reviewing district court’s interpretation of Section 3B1.4 de novo).

                                   A.

   Analysis of Section 3B1.4 properly begins with the plain language
of the Guideline itself. See United States v. Ramsey, 237 F.3d 853,
858 (7th Cir. 2001) (citing United States v. Ron Pair Enters., Inc., 489
U.S. 235, 241 (1989)). Section 3B1.4, entitled "Using a Minor to
Commit a Crime," provides for a two-level sentence enhancement
"[i]f the defendant used or attempted to use a person less than eigh-
teen years of age to commit the offense or assist in avoiding detection
of, or apprehension for, the offense." U.S.S.G. § 3B1.4. The commen-
tary to Section 3B1.4 defines "[u]sed or attempted to use" as "direct-
ing, commanding, encouraging, intimidating, counseling, training,
procuring, recruiting, or soliciting." Id. cmt. n.1.; see Stinson v.
United States, 508 U.S. 36, 38 (1993) (holding that Sentencing Guide-
lines Commentary is "authoritative unless it violates the Constitution
or federal statute," or is otherwise inconsistent with the Guidelines).
The dictionary defines "use" as "to make use of; to convert to one’s
service; to employ; to avail oneself of; to utilize; to carry out a pur-
pose or action by means of; to put into action or service; especially
to attain an end." BLACK’S LAW DICTIONARY 1072 (abridged
6th Ed. 1991).

  The plain language of Section 3B1.4 clearly indicates that an affir-
mative act to involve a minor in the offense charged is required. See
                      UNITED STATES v. FEASTER                       7
Ramsey, 237 F.3d at 860 (holding that "§ 3B1.4 is applicable where
the defendant affirmatively involved the minor in the commission of
the crime."). In light of the commentary to section 3B1.4, the Court
reads the term "use" broadly to include any affirmative act by the
defendant to direct, command, encourage, intimidate, counsel, train,
procure, recruit, solicit, or otherwise engage a minor with respect to
the charged offense. See id.; United States v. Suitor, 253 F.3d 1206,
1210 (10th Cir. 2001) (holding that section 3B1.4 enhancement "ap-
plicable if a defendant directs, trains, or in some other way affirma-
tively engages the minor participant in the crime of conviction.").

                                  B.

   In light of the foregoing, we affirm the district court’s imposition
of the two-level enhancement under section 3B1.4 because Feaster
used a minor in the charged conspiracy. The district court found that
Feaster was the ringleader of the criminal enterprise. Feaster and his
co-conspirators were in the practice of recruiting dozens of individu-
als to participate in the conspiracy. Feaster, through his lieutenant
Henry, recruited Moore as well as other individuals consistent with
this practice. Once recruited, Feaster commanded Moore through
Henry and provided Moore with the tools necessary to participate in
the conspiracy such as the false identification documents, the payroll
checks and the lists of items to be purchased with the checks. As
directed by Feaster, Moore purchased the goods with the counterfeit
checks and handed the items over to Feaster or the fence. The fact that
Feaster primarily directed Moore through Henry is of little moment.
Henry was Feaster’s underling, serving only as the middleman com-
municating Feaster’s commands. Feaster was fully aware of Moore’s
criminal conduct. He actively encouraged Moore’s participation by
paying him for his criminal acts and going out to eat with him.
Finally, the fact that Feaster may have believed Moore to be an adult
is irrelevant to whether he "used" a minor under the terms of Section
3B1.4. See McClain, 252 F.3d at 1286 (recognizing that Section
3B1.4 does not require that a defendant have knowledge that the indi-
vidual is a minor for the enhancement to apply).

   In sum, Feaster affirmatively used a minor in the commission of
the charged offense by supervising Moore’s participation in the con-
spiracy and directing, encouraging and otherwise engaging him in the
8                      UNITED STATES v. FEASTER
crime. See Suitor, 253 F.3d at 1210 (affirming application of use of
minor enhancement to defendant in fraud conspiracy who instructed
minor co-conspirators, "inter alia, on which banks to visit and how
to dress when presenting the checks."). The district court therefore
correctly found that as the leader of the conspiracy, Feaster involved
a minor by his own affirmative acts and properly applied the sentence
enhancement under section 3B1.4.

                                   III.

   Feaster’s remaining claims warrant little discussion. Feaster chal-
lenges the district court’s finding that the loss attributable to Feaster’s
offenses exceeded $500,000. We review the district court’s factual
findings for clear error. United States v. Murphy, 254 F.3d 511, 513
(4th Cir. 2001); Daughtrey, 874 F.2d at 217. Having reviewed the dis-
trict court’s conclusion, we find no clear error as to the court’s assess-
ment of over $500,000 in losses to Feaster’s stewardship of the
conspiracy in question. The record adequately demonstrates that the
losses were linked to accounts used by Feaster’s co-conspirators. The
district court’s attribution of the full amount of loss related to the
accounts used by Feaster’s organization represents a reasonable esti-
mate of loss. See United States v. Rothberg, 954 F.2d 217, 219 (4th
Cir. 1992). Accordingly, the district court’s loss determination was
not clearly erroneous and we affirm.

   Finally, Feaster appeals the district court’s revocation of his super-
vised release and imposing an additional fourteen months’ confine-
ment. Feaster contends that revocation of his supervised release as a
result of his continued criminal activity for which he was indepen-
dently charged and convicted violates the Double Jeopardy Clause of
the Fifth Amendment of the United States Constitution. Counsel for
the Appellant filed a brief pursuant to Anders v. California, represent-
ing that there exist no arguable issues of merit in this appeal. 386 U.S.
738, 744 (1967). Counsel nevertheless addressed whether revocation
violated the Double Jeopardy clause. We have previously considered
this issue and found it meritless. See United v. Woodrup, 86 F.3d 369,
363 (4th Cir. 1996) ("the Double Jeopardy Clause does not prohibit
the government from criminally prosecuting and punishing an offense
which has formed the basis for revocation of supervised release."). In
accordance with Anders, we have reviewed the entire record on this
                      UNITED STATES v. FEASTER                       9
issue and find no reversible error. Therefore, the district court prop-
erly imposed a fourteen months sentence for Feaster violating his
supervised release.

                                 IV.

   For the foregoing reasons, we affirm both Feaster’s sentence and
the revocation of his supervised release.

                                                          AFFIRMED